DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
algorithm configured to assess patient awakeness based on the sensor in claim 2
first stimulation element in claim 15
second stimulation element in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9 and 13, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0179558 (Gliner et al.).
Regarding claim 2, Gliner teaches a system for treating a patient (abstract; [0096]; Figure 9B), comprising: 
a stimulator (Figure 9B, devices, 950a and 950b) for stimulating brain tissue (Figure 9B; [0096]);
a controller (Figure 9B, controller, 964) for setting stimulation parameters of the stimulator (950a, b) ([0096]-[0097]); 
a sensor configured to produce a signal related to patient awakeness (electrode, [0101]); and 
an algorithm configured to assess patient awakeness based on the sensor signal ([0101]);
wherein the stimulator (950a, b) is configured to operate in a first mode with a first set of stimulation parameters and a second mode with a second set of stimulation parameters different than the first set of stimulation parameters ([0096]-[0097]); 

wherein the stimulator (950a, b) is configured to transition between the first mode and the second mode based on patient awakeness ([0101]);
and wherein the stimulator is configured to transition from the first mode to the second mode when the patient is asleep (The limitation “when the patient is asleep” is functional language. Gliner teaches the stimulator transitions from one mode to another based on a sensed cognitive status of the patient. Accordingly, the stimulator of Gliner is capable of transitioning from the first mode to the second mode upon detection that the patient is asleep. See [0036] and [0101]); and 
wherein the system is configured to treat at least one of a cognitive disease or a cognitive disorder ([0036]; [0097]-[0099]).
Regarding claims 3 and 9, Gliner et al. teaches the cognitive disease or disorder the system is configured to treat comprises a disease or disorder selected from the group consisting of: Mild Alzheimer's Disease (AD), Moderate Alzheimer's Disease; probable Alzheimer's Disease; a genetic form of Alzheimer's Disease; Mild Cognitive Impairment (MCI); hippocampal damage, hippocampal atrophy due to Alzheimer's disease, anoxia, epilepsy, depression; post-traumatic stress disorder (PTSD); traumatic brain injury (TBI); neuronal loss; neuronal damage; chemotherapy induced memory impairment; epilepsy; a seizure disorder; dementia; amnesia; a memory disorder; a spatial memory disorder; traumatic brain injury; cognitive impairment associated with Figure 9B is capable of performing the function of treating a disease or disorder selected from the claimed group, [0036].).
Regarding claim 4, Gliner teaches the system is configured to provide an enhanced memory recall effect when the stimulator is in the second mode (The limitation “to provide an enhanced memory recall effect when the stimulator is in the second mode” is intended use. The system of Figure 9B is capable of performing the claimed function, [0036]; [0097]-[0098]).
Regarding claim 7, Gliner et al. teaches the sensor comprises a sensor selected from the group consisting of: electrode and neuronal activity sensor (electrode, [0101]).
Regarding claim 15, Gliner et al. teaches the stimulator (950a, b) comprises a first stimulation element (950a) and a second stimulation element (950b), wherein the first stimulation element (950a) delivers energy in the first mode and the second stimulation element (950b) delivers energy in the second mode, and wherein the first stimulation element (950a) does not deliver energy in the second mode ([0097]-[0098]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0179558 (Gliner et al.).
Regarding claim 5, Gliner et al. teaches all the limitations of claim 2. Gliner et al. teaches the stimulation parameters for each mode are variable, and determined by the practitioner ([0097]). Gliner does not expressly state the stimulator is configured to deliver less energy to the brain tissue when in the second mode than when in the first mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gliner such that the energy delivered in the second mode is less than the energy delivered in the first mode, because the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation functions, or spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Regarding claim 6, Gliner et al. teaches all the limtiations of claim 2. Gliner et al. teaches the stimulation parameters for each mode are variable, and determined by the practitioner ([0097]). Gliner et al. does not expressly state the stimulator is configured to deliver more energy to the brain tissue when in the second mode than when in the first mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gliner et al. such that the energy delivered in the second mode is more than the energy delivered in the first mode, because the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation 
Regarding claim 8, Gliner et al. teaches all the limitation of claim 2. Gliner et al. teaches the stimulation parameters for each mode are variable, including “spatial and/or temporal activation times or patterns”, and are determined by the practitioner ([0097]). Gliner et al. does not expressly state the stimulator is configured to stimulate with the first stimulation parameters for multiple discrete first time periods and to stimulate with the second stimulation parameters for multiple discrete second time periods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator of Figure 9B to stimulate with the first stimulation parameters for multiple discrete first time periods and to stimulate with the second stimulation parameters for multiple discrete second time periods, because the stimulation parameters of the first and second modes, including "spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Regarding claims 10-12, Gliner et al. teaches all the limitations of claim 2. Gliner et al. teaches the stimulation parameters for the first and second modes are different ([0096]-[0097]). Gliner et al. does not expressly state the magnitude of energy delivered in the first mode is different than the magnitude of energy delivered in the second mode, resulting in a difference of at least 10% of in magnitude of energy delivered over time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Figure 9B such that the magnitude of energy delivered in the first mode is different than the magnitude of energy delivered in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), thus it would have been obvious to one of ordinary skill in the art to adjust the stimulation parameters of the first and second modes such that the magnitude of energy delivered in the first mode over time differs by 10% or more than that of the second mode as necessitated by the needs of the individual patient.
Regarding claims 13 and 14, Gliner et al. teaches all the limtiations of claim 2. Gliner et al. teaches the stimulation parameters of the electrical energy of the first and second modes are different, ([0096]-[0097]), and that a practitioner selects variable stimulation parameters for each mode ([0097]). Gliner does not expressly state the stimulation parameter difference is a difference in an energy delivery parameter selected from the group consisting of: voltage level; average voltage level, rms voltage level; peak voltage level; current level; average current level, rms current level; a peak current level; power level; average power level; rms power level; peak power level; frequency of a stimulation signal; series of frequencies of a stimulation signal; phase of a stimulation signal; pulse width modulation ratio; signal pulse width; current density; current density applied to tissue; single electrode selected to receive stimulation energy; Figure 9B is at least one parameter as claimed, because Gliner teaches the stimulation parameters of the first and second modes, including "current or voltage levels, pulse or burst characteristics, pulse or burst modulation functions, or spatial and/or temporal activation times or patterns", are selected by the practitioner in order to meet needs of the individual patient ([0097]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 10,576,283. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application is merely broader in scope than all that is recited in claim 6 of the ‘283 patent. That is, claim 2 is anticipated by claim 6 of the ‘283 patent. Once applicant has received a patent for a species or a more specific In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claim 7 of the instant application are anticipated by claim 7 of the ‘283 patent, by the same reasoning.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,576,283 in view of U.S. Patent Application Publication No. 2007/0179558 (Gliner et al.). 
Regarding instant claim 2, claim 1 of the ‘283 application recites all that is recited in instant claim 2. The difference between instant claim 2 and claim 1 of the ‘283 application lies in that instant claim 2 further recites the system comprises “a sensor configured to produce a signal related to a patient awakeness parameter; and an algorithm configured to assess patient awakeness based on the sensor signal”, which is not recited in claim 2 of the ‘283 patent.
However, Gliner et al. teaches a system for treating a patient (abstract; [0096]; Figure 9B), comprising: 
a stimulator (Figure 9B, devices, 950a and 950b) for stimulating brain tissue (Figure 9B; [0096]);
a controller (Figure 9B, controller, 964) for setting stimulation parameters of the stimulator (950a, b) ([0096]-[0097]); 
a sensor configured to produce a signal related to patient awakeness (electrode, [0101]); and 
an algorithm configured to assess patient awakeness based on the sensor signal ([0101]);

wherein the stimulator is configured to deliver a stimulation energy in the first mode and the second mode, and wherein the stimulation energy delivered in the second mode is different than the stimulation energy delivered in the first mode ([0096]-[0098]);
wherein the stimulator (950a, b) is configured to transition between the first mode and the second mode based on patient awakeness ([0101]);
and wherein the stimulator is configured to transition from the first mode to the second mode when the patient is asleep (The limitation “when the patient is asleep” is functional language. Gliner teaches the stimulator transitions from one mode to another based on a sensed cognitive status of the patient. Accordingly, the stimulator of Gliner is capable of transitioning from the first mode to the second mode upon detection that the patient is asleep. See [0036] and [0101]); and 
wherein the system is configured to treat at least one of a cognitive disease or a cognitive disorder ([0036]; [0097]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 2 of the ‘283 patent to further include a sensor configured to produce a signal related to a patient awakeness parameter and an algorithm configured to assess patient awakeness based on the sensor signal as taught by Gliner et al., because Gliner et al. teaches providing such a sensor and algorithm for determining patient awakeness based on the sensor signal 
Regarding instant claims 3-15, claim 2 of the ‘283 patent in view of Gliner et al. teaches all the limitations of instant claim 2. Claims 1-14 of the ‘283 patent recites all that is recited in instant claims 3-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CARRIE R DORNA/Primary Examiner, Art Unit 3791